Exhibit 99.1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14c-5(d)(2)) ¨ Definitive Information Statement ¨ Definitive Additional Materials CTM MEDIA HOLDINGS, INC. (Name of Registrant as Specified In Charter) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rule 14c-5(g), and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Howard S. Jonas Chairman of the Board of Directors IDT Corporation 520 Broad Street Newark, NJ 07102 September 10, 2009 Dear IDT Corporation Stockholder: We are pleased to inform you that the Board of Directors of IDT Corporation (“IDT”) has approved the spin-off of CTM Media Holdings, Inc. (“Holdings”), a wholly-owned subsidiary of IDT, to IDT’s stockholders. Following the spin-off, IDT’s business will consist of IDT Telecom, IDT Energy and IDT’s alternative energy initiatives, as well as other interests. Holdings will consist of the CTM Media Group, IDT’s majority interest in Idea and Design Works and the WMET-AM radio station. The spin-off of Holdings will occur by way of a pro rata distribution of Holdings Class A common stock, Class B common stock and Class C common stock to IDT’s stockholders. In the distribution, each IDT stockholder will receive one share of Holdings Class A common stock for every three shares of IDT common stock, one share of Holdings Class B common stock for every three shares of IDT Class B common stock, and one share of Holdings Class C common stock for every three shares of IDT Class A common stock, held at 5:00 p.m., New York City time, on August 3, 2009, which is the record date of the spin-off. The distribution of shares of our Class A common stock and Class B common stock will be paid in book-entry form and physical stock certificates will be issued only to holders of Class C common stock and, upon request, to holders of Class A common stock and holders of Class B common stock. Stockholder approval of the spin-off is not being sought, and you are not required to take any action to receive your Holdings common stock. We believe that the spin-off will separate certain of our business units whose performance and financial results are more predictable and have different growth characteristics than the remaining operations.Management believes that separating the two groups of operating units will allow management of each of IDT and Holdings to design and implement corporate strategies and policies that are based primarily on the business characteristics of that company and its business units, maintain a sharper focus on core business and growth opportunities, and concentrate their financial resources wholly on their own operations.Moreover, the separation of Holdings will provide investors with greater transparency regarding the value of Holdings’ business units. In addition, the spin-off will separate business units with different risk profiles and performance characteristics from one another. Accordingly, we believe the spin-off will build long-term stockholder value. Following the spin-off, you will own shares in both IDT and Holdings. We do not anticipate that the Holdings Class A common stock or the Class B common stock will, following the spin-off, be listed on any exchange. We expect that the Holdings Class A common stock and Holdings Class B common stock will be quoted on the Pink OTC Markets and/or the Over the Counter Bulletin Board and it is possible that, after establishing a market value in that forum, Holdings’ management will seek to have the Holdings Class A common stock and Holdings Class B common stock listed on an exchange. We do not anticipate listing the Holdings Class C common stock on any exchange or trading forum.IDT common stock and IDT Class B common stock will continue to trade on the New York Stock Exchange under the symbol “IDT.C” and “IDT”, respectively. We intend for the spin-off to be tax-free for stockholders. To that end, we expect to receive a favorable opinion from Stern & Kilcullen, LLC confirming the spin-off’s tax-free status. You should, of course, consult your own tax advisor as to the particular consequences of the spin-off to you. The enclosed information statement, which is being mailed to all IDT stockholders, describes the spin-off in detail and contains important information about Holdings, including its financial statements. We look forward to your continued support as a stockholder of IDT. We remain committed to working on your behalf to build long-term stockholder value. Sincerely, Howard S. Jonas Chairman of the Board of Directors September 10, 2009 Dear CTM Media Holdings Stockholder: It is my pleasure to welcome you as a stockholder of our newly independent company, CTM Media Holdings, Inc. All of us at CTM Media Holdings look forward to becoming an independent company. Our management team and our employees have worked hard over the years to make the businesses that comprise CTM Media Holdings what they are today. As an independent public company, we will have the ability to focus exclusively on the growth and development of our businesses and to create value for our new stockholders, as well as to concentrate our financial resources solely on our own operations. We also hope to achieve greater visibility – in the financial community, and for our products and services as well. Following the spin-off, we will have holdings in media and travel-related businesses. We will focus on developing our brochure distribution and comic book and graphic novel publishing businesses, which have strong presences in their respective industries and niches, as well as our radio station. We believe our experienced management team and consistent performance are representative of the strengths that will position us to excel as a stand-alone entity and to continue our growth in the several markets in which we are engaged. We do not anticipate that our Class A common stock or our Class B common stock will, following the spin-off, be listed on any exchange. We expect that our Class A common stock and our Class B common stock will be quoted on the Pink OTC Markets and/or the Over the Counter Bulletin Board and it is possible that, after establishing a market value in that forum, we will seek to have our Class A common stock and Class B common stock listed on an exchange. We do not anticipate listing our Class C common stock on any exchange or trading forum.We invite you to learn more about us by reviewing the enclosed information statement. We look forward to our future as a separate publicly-traded company and to your support as a stockholder. I am excited about the opportunities that the spin-off will create for our company, our customers and for you, our stockholders. Sincerely, [Signature] Marc E. Knoller Chief Executive Officer Information contained herein is subject to completion or amendment. A Registration Statement on Form 10 relating to these securities has been filed with the United States Securities and Exchange Commission under the Securities and Exchange Act of 1934, as amended. SUBJECT TO COMPLETION, DATED SEPTEMBER 4, 2009 PRELIMINARY INFORMATION STATEMENT CTM MEDIA HOLDINGS, INC. Class A Common Stock ClassB Common Stock and ClassC Common Stock (each, par value $0.01 per share) This information statement is being furnished in connection with the distribution to holders of common stock, Class A common stock and Class B common stock, each par value $0.01 per share, of IDT Corporation (“IDT”) of all the outstanding shares of Class A common stock, Class B common stock and Class C common stock, each par value $0.01 per share, of CTM Media Holdings, Inc. (“Holdings”). We are currently a subsidiary of IDT. Following the spin-off, our principal businesses, which are currently part of IDT, will consist of: · CTM Media Group (“CTM”), our brochure distribution company and other advertising-based new product initiatives focused on small to medium sized businesses; · Our majority interest in Idea and Design Works, LLC (“IDW”), which is a comic book and graphic novel publisher that creates and licenses original intellectual property; and · The WMET-AM radio station in the Washington, D.C. metropolitan area (“WMET”). The spin-off will separate our businesses from the remainder of IDT’s operations and holdings, including IDT Telecom, IDT Energy and IDT’s alternative energy initiatives, as well as other interests. We, along with IDT’s management, believe that the operational and growth prospects of our businesses may best be realized by a separation from those non-spun-off businesses based on several factors including synergies and growth prospects. Each of our businesses is described in more detail below. Our business will consist of the following segments: CTM and IDW. The results of operations of WMET do not comprise a separate segment and are reported under the heading “Other.” The spin-off of Holdings will occur by way of a pro rata distribution of Holdings common stock to IDT’s stockholders. In the distribution, each IDT stockholder will receive one share of Holdings Class A common stock for every three shares of IDT common stock, one share of Holdings Class B common stock for every three shares of IDT Class B common stock, and one share of Holdings Class C common stock for every three shares of IDT Class A common stock, held at 5:00 p.m., New York City time, on August 3, 2009, which is the record date of the spin-off. The distribution of shares of our Class A common stock and Class B common stock will be paid in book-entry form and physical stock certificates will be issued only to holders of Class C common stock and, upon request, to holders of Class A common stock and holders of Class B common stock.Stockholder approval of the spin-off is not required, and you are not required to take any action to receive your Holdings common stock. No stockholder approval of the spin-off is required or sought. We are not asking you for a proxy and you are requested not to send us a proxy.IDT stockholders will not be required to pay for the shares of our Class A common stock, Class B common stock or Class C common stock to be received by them in the spin-off or to surrender or exchange shares of IDT common stock, Class B common stock or Class A common stock in order to receive our Class A common stock, Class B common stock and Class C common stock or to take any other action in connection with the spin-off. Currently, there is no trading market for our Class A common stock, Class B common stock or Class C common stock. However, we expect that our Class A common stock and Class B common stock will be quoted on the Pink OTC Markets and/or the Over the Counter Bulletin Board.We cannot predict what the trading prices for our Class A common stock and Class B common stock will be before or after the distribution.We do not intend to list our Class C common stock for trading on any exchange or trading forum. i In reviewing this information statement, you should carefully consider the matters described under “Risk Factors” beginning on page6 for a discussion of certain factors that should be considered by recipients of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this information statement is truthful or complete. Any representation to the contrary is a criminal offense. This information statement does not constitute an offer to sell or the solicitation of an offer to buy any securities. This information statement is dated, and is first being mailed to IDT stockholders on or about September 10, 2009. ii TABLE OF CONTENTS Page Questions and Answers About the Spin-Off 1 Executive Summary 5 Risk Factors 6 Special Note About Forward-Looking Statements 12 The Spin-Off 12 Dividend Policy 17 Unaudited Pro Forma Consolidated Financial Data 17 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Business 34 Management 38 Corporate Governance 38 Director Compensation 41 Executive Compensation 41 Security Ownership by Certain Beneficial Owners and Management 43 Our Relationship with IDT After the Spin-Off and Related Person Transactions 45 Legal Proceedings 47 Description of Our Capital Stock 47 Where You Can Find More Information 49 Index to Consolidated Financial Statements F-1 iii This information statement is being furnished solely to provide information to IDT stockholders who will receive shares of our Class A common stock, Class B common stock and Class C common stock in the distribution. This information statement is not, and is not to be construed as, an inducement or encouragement to buy or sell any of our securities or any securities of IDT. This information statement describes our business, the relationship between IDT and us, and how the spin-off affects IDT and its stockholders, and provides other information to assist you in evaluating the benefits and risks of holding or disposing of our common stock that you will receive in the distribution. Except as expressly noted, any information contained herein regarding Holdings assumes the consummation of the steps necessary to transfer CTM, IDT's interest in IDW and WMET to Holdings prior to the distribution. You should be aware of certain risks relating to the spin-off, our business and ownership of our common stock, which are described under the heading “Risk Factors.” You should not assume that the information contained in this information statement is accurate as of any date other than the date set forth on the cover. Changes to the information contained in this information statement may occur after that date, and we undertake no obligation to update the information, except in the normal course of our public disclosure obligations and practices. Unless the context indicates otherwise, all references in this information statement: · to “Holdings,” “us,” “we,” or “our” are to CTM Media Holdings, Inc. and its subsidiaries; and · to “IDT” are to IDT Corporation and its subsidiaries, and, with respect to periods following the spin-off, IDT Corporation and its subsidiaries other than Holdings and its subsidiaries. The transaction in which we will be separated from IDT and become a separately-traded public company is referred to in this information statement as the “separation,” the “distribution” or the “spin-off.” We obtained the market and industry data and other statistical information used throughout this information statement from our own research, surveys or studies conducted by third parties, independent industry or general publications and other published independent sources. While we believe that each of these sources is reliable, we have not independently verified such data. Similarly, we believe our internal research is reliable, but it has not been verified by any independent sources. QUESTIONS AND ANSWERS ABOUT THE SPIN-OFF Q: Why am I receiving this document? A: IDT is delivering this document to you because you were a holder of IDT’s common stock, Class A common stock or Class B common stock on the record date for the distribution of our shares of Class A common stock, Class B common stock and Class C common stock. Accordingly, you are entitled to receive one share of our Class A common stock for every three shares of IDT common stock, one share of our Class B common stock for every three shares of IDT Class B common stock, and one share of our Class C common stock for every three shares of IDT Class A common stock that you held on the record date. No action is required for you to participate in the distribution. Q: What is the spin-off? A: The spin-off is the overall transaction of separating our company from IDT, which will be accomplished through a series of transactions resulting in us owning what are currently the CTM, IDW and WMET business units of IDT. The final step of the transactions will be the pro rata distribution of our Class A common stock, Class B common stock and Class C common stock by IDT to holders of IDT’s common stock, Class A common stock and Class B common stock as set forth in the answer above. We refer to this last step as the “distribution.” For additional information regarding these transactions, see “The Spin-OffManner of Effecting the Spin-Off” on page 14. Q: Who is Holdings? A: Up to the time of the spin-off, we will be a wholly-owned subsidiary of IDT. Following the spin-off, we will be a separate publicly-traded company. We will have holdings in media and travel-related businesses, concentrating on our brochure distribution and comic book and graphic novel publishing businesses, as well as the WMET-AM radio station. 1 Q: Why is IDT separating our businesses and distributing our stock? A: IDT’s Board of Directors and management believe the separation will provide the benefits set forth below under the caption “The Spin-OffReasons for the Spin-Off” on page 13, including allowing management of each of IDT and Holdings to design and implement corporate strategies and policies that are based primarily on the business characteristics of that company and its business units, maintain a sharper focus on core business and growth opportunities, concentrate their financial resources wholly on their own operations and allowing investors to appreciate the value of Holdings’ business units. Management also considered the other factors set forth below under the caption “The Spin-Off – Other Benefits of the Spin-Off” on page 13. Q: Why is the separation of the two companies structured as a spin-off? A: IDT’s Board of Directors believes that a tax-free spin-off of our shares is a cost-effective and tax efficient way to separate the companies.For additional information, see “Material U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 14. Q: What is the record date for the distribution? A: The record datewas August 3, 2009 and ownership will be determined as of 5:00 p.m., New York City time, on that date. When we refer to the “record date,” we are referring to that time and date. Q: What will be our relationship with IDT after the spin-off? A: IDT and Holdings each will be independent, publicly-traded companies. Howard Jonas will be chairman of both companies. Further, we intend to enter into agreements with IDT that will ease our transition from consolidated operating segments to an independent company following the spin-off and we will continue to cooperate with IDT when there is an opportunity for cost savings that does not impact the independence of the two companies. For example, it is intended that IDT will continue to provide certain administrative services for an agreed period following the spin-off. For additional information regarding our relationship with IDT after the spin-off, see “Our Relationship with IDT After the Spin-Off and Related Person Transactions” beginning on page 45. Q: When will the spin-off be completed? A: Shares of our Class A common stock, Class B common stock and Class C common stock will be distributed on or about September 14, 2009. We refer to this date as the “distribution date.” Q: Can IDT decide to cancel the distribution of our Class A common stock, Class B common stock and Class C common stock even if all the conditions have been met? A: Yes. The distribution is conditioned upon satisfaction or waiver of certain conditions. See “The Spin-OffSpin-Off Conditions and Termination” on page 16. IDT has the right to terminate the stock distribution, even if all of these conditions are met, if at any time IDT’s Board of Directors determines, in its sole discretion, that IDT and Holdings are better served by remaining a combined company or that business conditions are such that it is not advisable to complete the spin-off. Q: What will happen to the listing of IDT’s common stock and Class B common stock? A: Nothing. We expect that IDT common stock and Class B common stock will continue to be traded on the New York Stock Exchange (“NYSE”) under the symbols “IDT.C” and “IDT”, respectively. Q: Will the spin-off affect the market price of my IDT shares? A: Probably. As a result of the spin-off, the trading price of IDT shares immediately following the distribution may be lower than immediately prior to the distribution because the trading price will no longer reflect the value of our businesses. In addition, until the market has fully analyzed the operations of IDT without these business segments, the price of IDT shares may fluctuate significantly. Furthermore, the combined trading prices of IDT’s common stock and Class B common stock and our common stock after the distribution may be higher or lower than the trading price of IDT common stock or Class B common stock prior to the distribution. See the Risk Factor entitled “There may be a limited trading market for shares of our common stock and stockholders may find it difficult to transfer our securities.” on page 11. 2 Q: What will IDT stockholders receive in the spin-off? A: In the spin-off, IDT stockholders will receive one share of our Class A common stock for every three shares of IDT common stock, one share of our Class B common stock for every three shares of IDT Class B common stock, and one share of our Class C common stock for every three shares of IDT Class A common stock, that they own as of the record date and cash in lieu of a fractional share of our common stock. Immediately after the spin-off, IDT stockholders will still own all of IDT’s current business segments, but they will own them as two separate investments rather than as a single investment. Holders of our Class A common stock will be entitled to one vote per share, holders of our Class B common stock will be entitled to one-tenth of one vote per share and holders of our Class C common stock will be entitled to three votes per share. After the spin-off, the certificates and book-entry interests representing the “old” IDT common stock, Class A common stock and Class B common stock will represent such stockholders’ interests in the IDT businesses (other than our business) following the spin-off, and the certificates and book-entry interests representing our Class A common stock, Class B common stock and Class C common stock that stockholders receive in the spin-off will represent their interest in our businesses only. Q: If a stockholder owns restricted stock of IDT, what will that stockholder receive in the spin-off? A: Holders of restricted stock of IDT will receive, in respect of those restricted shares, one restricted share of our Class B common stock for every three restricted shares of IDT Class B common stock and/or one restricted share of our Class A common stock for every three restricted shares of IDT common stock, as applicable, that they own as of the record date and cash in lieu of a fractional restricted share of our common stock. Those particular restricted shares of our stock that you will receive will be restricted under the same terms as the IDT restricted shares in respect of which they were issued. This means that restricted shares of our stock received in the spin-off are subject to forfeiture on the same terms, and their restrictions lapse at the same time, as the corresponding IDT shares. Q: If a stockholder owns options to purchase shares of IDT stock, what will that option holder receive in the spin-off? A: IDT is studying the impact of the spin-off on holders of options to purchase shares of IDT stock and, if the Board of Directors of IDT deems it appropriate, IDT will adjust the exercise prices of those options to reflect the change in value of the underlying securities as a result of the spin-off. As of August 3, 2009, there were outstanding options to purchase 2.0 million shares of IDT Class B common stock with exercise prices ranging from $6.56 to $59.73 per share. The closing price of the IDT Class B common stock on August 3, 2009 was $2.60. Q: What does an IDT stockholder need to do now? A: IDT stockholders do not need to take any action, although we urge you to read this entire document carefully. The approval of the IDT stockholders is not required or sought to effect the spin-off, and IDT stockholders have no appraisal rights in connection with the spin-off. IDT is not seeking a proxy from any stockholders, and you are requested not to send us a proxy. IDT stockholders will not be required to pay anything for our shares distributed in the spin-off or to surrender any shares of IDT common stock, Class A common stock or Class B common stock. IDT stockholders should not send in their IDT share certificates. IDT stockholders will automatically receive their shares of our Class A common stock, Class B common stock and Class C common stock when the spin-off is effected.If you want to receive a physical certificate, your broker and/or clearing broker and our distribution agent will need to act together to facilitate this request. There is a nominal cost associated with this process. Q: Are there risks associated with owning our common stock? A: Yes. Our business is subject to both general and specific risks relating to our operations. In addition, our spin-off from IDT presents risks relating to our becoming a separately-traded public company as well as risks relating to the nature of the spin-off transaction itself. See “Risk Factors” beginning on page 6. Q: What are the U.S. federal income tax consequences of the spin-off to IDT stockholders? A: IDT stockholders will not recognize a gain or loss on the receipt of shares of our common stock in the spin-off other than with respect to fractional shares of our common stock for which cash is received. IDT stockholders will apportion their tax basis in IDT common stock between such IDT common stock and our common stock received in the spin-off in proportion to the relative fair market values of such stock at the time of the spin-off. An IDT stockholder’s holding period for our common stock received in the spin-off will include the period for which that stockholder’s IDT common stock was held. See “The Spin-OffMaterial U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 14. You should consult your own tax advisor as to the particular consequences of the spin-off to you. 3 Q: What if I want to sell my IDT common stock or my Holdings common stock? A: You should consult with your own financial advisors, such as your stockbroker, bank or tax advisor. We do not make any recommendations on the purchase, retention or sale of shares of IDT common stock or our common stock to be distributed. If you decide to sell any shares after the record date, but before the spin-off, you should make sure your stockbroker, bank or other nominee understands whether you want to sell your IDT common stock, the Holdings common stock you will receive in the spin-off, or both. If you sell your IDT stock before the record date, you will not receive shares of Holdings in the spin-off. Q: Where will I be able to trade shares of Holdings common stock? A: There is no current public market for our common stock. We do not anticipate that the Holdings Class A common stockor Holdings Class B common stock will, immediately following the spin-off, be listed on an exchange. We expect that the Holdings Class A common stock and Holdings Class B common stock will be quoted on the Pink OTC Markets and/or the Over the Counter Bulletin Board and it is possible that, after establishing a market value in that forum, our management will seek to have our Class A common stock and our Class B common stock listed on an exchange.We cannot predict the trading prices for our Class A common stock before or after the distribution date. We do not anticipate listing the Holdings Class C common stock on any exchange or trading forum. Q: Do you intend to pay dividends on your common stock? A: We do not anticipate paying dividends on our common stock in the foreseeable future. Our current intent is to retain earnings, if any, to finance the expansion of our business. The payment of dividends in the future will depend on our results of operations, financial condition, capital expenditure plans and other cash obligations and will be at the sole discretion of our Board of Directors. Because IDT does not currently pay a dividend and because we and IDT will be separate entities after the spin-off, our decision to pay (or not pay) dividends in the future will not impact IDT’s decision of whether to pay (or not pay) dividends in the future. See “Dividend Policy” on page 17 for additional information on our dividend policy following the spin-off. Q: Where can IDT stockholders get more information? A: Before the distribution, if you have any questions relating to the distribution, you should contact: IDT Corporation 520 Broad Street
